                                                   1    18 04694-HWV




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27   Desc
                     Proposed 3rd Amended Plan Page 1 of 12
                                  8,394.38



                                             62,571.75




    12/2019      10/2023      494.59         658.12      1152.71   54,177.37




                                                                   54,177.37




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27   Desc
                     Proposed 3rd Amended Plan Page 2 of 12
                     7,976.51




       Check one of the following two lines.

                                           If this line is checked,




                                         Check one.

                 If “None” is checked, the rest of § 2.A need not be completed or reproduced.




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27                    Desc
                     Proposed 3rd Amended Plan Page 3 of 12
SN SERVICING CORPORATION, 323 FIFTH ST.,                          5920               658.12
EUREKA, CA 95501 (US Bank/Seterus/Selene Finance)




                                    Check one.

                 If “None” is checked, the rest of § 2.B need not be completed or reproduced.




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27                      Desc
                     Proposed 3rd Amended Plan Page 4 of 12
                        Check one.

                      If “None” is checked, the rest of § 2.C need not be completed or reproduced.




SN SERVICING CORPORATION, 323   34 Treeline Dr.
FIFTH ST.,
                                                         $9,908.56      0              $9,908.56
EUREKA, CA 95501 (US            Newmanstown PA
Bank/Seterus/Selene Finance)    (Debtors' residence)




                      If “None” is checked, the rest of § 2.D need not be completed or reproduced.




 Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27                        Desc
                      Proposed 3rd Amended Plan Page 5 of 12
SN SERVICING                34 Treeline Dr.        93,709.51   3.5   39,487.20
CORPORATION, 323 FIFTH ST., Newmanstown PA
EUREKA, CA 95501            (Debtors' residence)




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27   Desc
                     Proposed 3rd Amended Plan Page 6 of 12
Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27   Desc
                     Proposed 3rd Amended Plan Page 7 of 12
                                    800.00
                      3,050.00




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27   Desc
                     Proposed 3rd Amended Plan Page 8 of 12
                                                     .




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27   Desc
                     Proposed 3rd Amended Plan Page 9 of 12
                                                                             Check one of the
          following two lines.

                       If “None” is checked, the rest of § 4.A need not be completed or
                 reproduced.

          ___




                                                                      Check one of the following
    two lines.

                    If “None” is checked, the rest of § 5 need not be completed or reproduced.

    ___




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27                         Desc
                    Proposed 3rd Amended Plan Page 10 of 12
    Check the applicable line:




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27   Desc
                    Proposed 3rd Amended Plan Page 11 of 12
      12/3/2019                  /s/ John J. Ferry, Jr.



                                 /s/ Gary J. Whelan


                                 /s/ Debra A. Whelan




Case 1:18-bk-04694-HWV Doc 48-1 Filed 12/03/19 Entered 12/03/19 16:14:27   Desc
                    Proposed 3rd Amended Plan Page 12 of 12
